Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1-20 are pending.

Priority
This application is a CON of 15/872,516 01/16/2018 ABN, and 15/872,516 is a CON of 15/082,026 03/28/2016 PAT 9902744.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating  E.coli bacteria and by reducing the number of bacteria, does not reasonably provide enablement for treating and reducing any or all bacteria, viruses, algae, mildew and . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
	In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  

In the instant case the claims, based on treating E.coli bacteria (lot number 168756), and thereby reducing to E.coli bacterial  (pages 8-9), reach through treating and reducing  any or all bacteria,  any or all viruses, any or all algae, any or all mildew and any or all mold thereby they lack adequate written description and enabling disclosure in the specification. 
The scope of the claims includes any or all bacteria, any or all viruses, any or all algae, any or all mildew and any or all mold for which there is no enabling disclosure. In addition, the scope of these claims includes treatment of various bacterial infections, which is not adequately enabled solely based on the inhibitory activity of the compounds provided in the specification.  The instant compounds are disclosed to have inhibiting activity with varying degree in panel of three  laboratory strains  of bacteria stated above and it is recited that the instant compounds are therefore useful in treating and preventing all bacterial infections for which applicants provide no competent evidence. 
The scope of claims appears to be treating bacterial infections by reducing the number of bacteria. Infections in general can be by any bacteria and list of pathogenic bacteria is so large that a single class compound would not be effective for treating and preventing all bacterial infections. For example for bacteria, the list include gram-positive bacteria, including cocci such as Staphylococcus species and Staphylococcus 

Similarly, the list of algae, mildews, and molds is an unreasonably long list.
Applicants have not provided any competent evidence that the instantly disclosed tests are highly predictive for all the uses disclosed and embraced by the claims. Moreover, for examples, many if not most of bacterial infections cited above are very difficult to treat and hardly possible to prevent as claimed herein.
Enablement for the scope of treating and reducing all bacteria, viruses, algae, mildews and molds infection generally is not present.  For a compound or genus to be effective against all such indications based on mode of action generally is contrary to medical science. The specification fails to identify the results of treatment with the methods of this invention and how such results would be recognized, particularly with 
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
No compound has ever been found to treat and reduce or kill all microorganisms stated above of all types generally.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  The existence of such a “compound” is contrary to our present understanding of bacterial infections.  
Also, note MPEP 2164.08(b) which states that claims that read on "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.” Clearly that is the case here.
Thus, it is beyond the skill of clinicians today to get an agent to be effective for treating and reducing all microorganisms generally.  
Applicants have not provided any competent evidence that the instantly disclosed tests are highly predictive for all the uses disclosed and embraced by all the claims. 
in vivo uses. Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally. 
Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants’ assertion that cancer in general could be treated with these compounds were plausible --- which it is not ---, that “plausible” would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.” 
 Next, applicant's attention is drawn to the Revised Utility and Written Description Guidelines, at 66 FR 1092-1099, 2001) wherein it is emphasized that 'a claimed invention must have a specific and substantial utility'.  The disclosure in the instant case 
2) The state of the prior art: Recent publications cited above expressed that the ribosome inhibitors as antibacterial agents are still exploratory and that none of the so far known such inhibitors were found to treat and prevent all bacterial infections recited. The state of the art is indicative of the requirement for undue experimentation. See Theuretzbacher et al. Current Opinion in Pharmacology, 2011, 11: 429-432, Bassetti et al. Annals of Clinical Microbiology and Antimicrobials 2013, 12:22, pages 1-15, Shaffer R. K. YALE JOURNAL OF BIOLOGY AND MEDICINE 86 (2013), pp.261-270, Kint et al. Trends in Microbiology, December 2012, Vol. 20, No. 12, 577- 585 and Becker D.E. Anesth Prog 60:111–123, 2013.  See entire document, especially concluding paragraphs which is indicative of extensive experimentation and none of them teach treating or preventing all bacterial infections with a single class of compounds. See also Babic et al., Drug Resistance Updates 9, 142-156, 2006, wherein with regards to antibacterial therapies, it is stated that “ A worrisome trend is increasing number of pathogens found in isolates from patients in the community that possess ESBLs. It is equally distressing that carbapenemases (serine and metallo-beta-lactamses) are being found in many of the same bacteria that harbor ESBLs.” common bacteria whose susceptibility to antimicrobials is no longer predictable”.  See also Paterson et al., Clinical Microbiological reviews 18(40, 657-686, 2005, especially pages 672-676. See also See Singh S.B., Bioorganic & Medicinal Chemistry Letters 24 (2014) 3683–3689,  especially the concluding paragraphs. Note all these references state the antibacterial therapy based on new targets or old targets in general are at best in the early experimental stage and needs further exploratory studies.
Hence, in the absence of showing of correlation between all the microbial infections claimed as capable of treatment and reducing the number of bacteria, viruses, algae, mildew and mold, one of skill in the art is unable to fully predict possible results from the method of uses of the compounds of formula (I) due to the unpredictability of the role of the instantly claimed compounds. 
Applicant's disclosure does not enable one of ordinary skill in the art to use the claimed invention within the entire scope of the method of uses listed above. There is no compound that can treat and reduce the number of t the various and divergent microorganisms listed above, as claimed. Reducing the number of microorganisms by various mode of action is still exploratory and requires further experimentation.
3) The predictability or lack thereof in the art: 
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the compounds which fall within the scope of a claim will have the alleged activity. Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
The disclosure does not provide how this in vitro data correlates to the treatment of the assorted microorganisms claimed as treatable for reduce  the their number. The instant specification is short of any examples or data in regards to the supposed treating of the aforementioned bacterial infections. Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the use of the instant compounds. Pharmacological activity in general is a very unpredictable area. Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved." See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
4) The amount of direction or guidance present and 5) the presence or absence of working examples: Specification has no working examples to show treating any or all bacteria, viruses, algae, mildew and mold and the state of the art is that the effects of such agents are unpredictable.
6) The breadth of the claims: The instant claims embrace treating any or all bacteria, viruses, algae, mildew and mold with a huge genus compound of compound of formula I.
7) The quantity of experimentation needed would be an undue burden to one skilled in the pharmaceutical arts since there is inadequate guidance given to the skilled artisan, regarding the pharmaceutical use, for the reasons stated above. Due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and 
It would be an undue burden to one skilled in the art since there is inadequate guidance given to the skilled artisan, regarding the use, for the reasons stated above. One of skill in the art would need to determine what bacterial infection out of the multitude claimed would be benefited (i.e. treated) by the administration of the compounds of formula (I) and would furthermore have to determine which of the claimed compounds would provide the desired treating and reducing the number of the microorganisms.
Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the instant case for the instant method claims.  In view of the breadth of the claims, the chemical nature of the invention, the unpredictability of enzyme-inhibitor interactions in general, and the lack of working examples regarding the activity of the claimed compounds towards treating variety of bacteria, viruses, algae, mildew and mold of the instant claims, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the instantly claimed invention commensurate in scope with the claims.

In Wyeth v. Abbott Laboratories, 107 USPQ2d 1273 (Fed. Cir. 2013) court focused on whether there is an undue experimentation for treating a single disorder restenosis with a number of potential rapamycin compounds and noted that:
‘Summary judgment that asserted claims are invalid for lack of enablement is affirmed in action alleging infringement of patents directed to method of treating restenosis using rapamycin, since, under uncontested construction of “rapamycin,” claimed invention constitutes new method of use of known compound, sirolimus, and any other compounds that satisfy construction's structural and functional requirements, since specification's guidance is limited to disclosures of immunosuppressive and antirestenotic properties of sirolimus, and assays to screen for those properties, since, even if person of ordinary skill in art would have understood that potential rapamycin compounds should have molecular weights below 1,200 Daltons, there are still at least tens of thousands of candidates, and there is no genuine dispute that it would be necessary to synthesize and screen each candidate compound, using assays disclosed in specification, to determine whether it has required immunosuppressive and antirestenotic effects, and since practicing full scope of claims thus would require excessive experimentation, in that specification discloses only starting point for further iterative research in unpredictable and poorly understood field, and resulting need to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation’(emphasis added).
As seen, court held that treating a single disorder (restenosis) each of at least tens of thousands of candidate compounds constitutes undue experimentation.
In the instant case, treating and reducing the number of all bacteria, viruses, algae, mildew and mold with a huge genus of compound of formula I as embraced in the instant claims would result in undue extensive experimentation based on above court decision. 
MPEP §2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was ‘filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here and undue experimentation will be required to practice Applicants’ invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The compound as claimed has the structure reproduced below, and states:
the average molar ratio of x:y:z is 0.25-3:4:0.25-3, with the proviso that there is present at least one RSi-unit and at least one R'Si unit;
wherein s has a value of about 1 to 5; and
wherein y has a value of 4.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However this ratio of oxygen atoms to W (typically Si in the instant specification) defined by these variables isn’t always reasonable or available.  For example, the structures below show when s = 1 and when s = 5, and y can’t reasonably be the required value of four in both cases.  If s = 1, the assignation is fine, but when it is higher, such as in the example with s = 5 below, the number of oxygen atome can only reasonably be 16, which is too low for the required 4 per s, which gives 20 total oxygen atoms.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It is unclear if the variable is somehow supposed to be used in a different fashion than the most straightforward interpretation, if there is a typo in the claim, or if it is something else entirely.
Clarification and/or amendment is required.
Claims 2-20 are rejected for depending from a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,902,744 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Looking to the patent specification for the definition of the utility of the compound, it is disclosed therein that the same compound is used therein for the reduction of micro-organisms (see, for example, the title, abstract, and the whole document).
The portion of the reference disclosure (in this case the patent) that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. In particular, when ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed. See Sun Pharm. Indus., 611 F.3d at 1386-88, 95 USPQ2d at 1801-02.

Examiner Comment
The claims appear to have some incongruities with the disclosed embodiments.  As claimed the compounds have a number of opportunities for silicon-silicon bonds, for example:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and wherein R2 is independently selected from the group consisting of hydroxyl groups, 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

strongly implies that if the R2 groups aren’t hydroxyl then the silicon of the core is bonded to the silicon of the moieties above.  However, the examples in the specification wherein the R2 is not hydroxyl don’t show this Si-Si bonding motif, (example reproduced below from the instant specification at pg. 9).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Similarly the Si-R1 juncture has the same issues.
While the Applicant is welcome to claim the invention as they see fit, in the instant case there appears to be a discord between the claimed embodiments and the preferred embodiments of the specification.

Conclusion
Claims 1-20 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627